DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 8/24/2022 amended claim 1.  Applicant’s amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Tanaka in view of Hiyoshi from the office action mailed 4/29/2022; therefore this rejection is withdrawn.  For the reasons stated below claims 1, 5, 7-10, 12 and 14 are allowed.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2022 was filed after the mailing date of the final office action on 12/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The Chinese Office Action was considered for the references detailed therein and not the subject matter of the office action.  


Examiners Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please ADD the following sentence to the beginning of the specification:
--------- “This application is a 371 of PCT/JP2019/000160 filed 01/08/2019.” ---------




Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:  a specific phosphine compound present in a narrow concentration and mixed with a base oil and specific refrigerant to produce a refrigerator oil composition.  The refrigerator oil composition of the instant claims demonstrates unexpected results across the full scope of the claims.  More specifically the inventive examples from the Tables of the instant specification show enhanced wear and oxidative stability when compared to formulations not comprising the specific combination of additives as claimed.  For the reasons discussed above claims 1, 5, 7-10, 12 and 14 are allowed.        

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771